Judgment modified by dismissing the complaint in so far as plaintiff Jacob Gamer is concerned, and by increasing the money damages awarded plaintiff Garner Brothers, Inc., by the sum of $5,240, the amount of damages awarded plaintiff Jacob Garner, with interest. As so modified the judgment is unanimously affirmed, without costs. It affirmatively appears that the contract made by plaintiff Jacob Garner with defendant Julius Steinberg was assigned by Jacob Garner to Garner Brothers, Inc. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present • — ■ Kapper, Rich, Hagarty, Carswell and Scudder, JJ. Settle order on notice.